DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 26, after “burner”, --,-- shall be inserted; claim 1, line 27, “at least one heat exchanger” shall be changed to --at least one first heat exchanger -- to show antecedent basis; claim 11, line 2, “third” shall be changed to -- additional --; claim 17, line 24, after “burner”, --,-- shall be inserted; claim 17, line 25, “at least one heat exchanger” shall be changed to --at least one first heat exchanger -- to show antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claims 4 and 19 recite “wherein the at least one hot gas generator comprises at least one multi-fuel burner” in lines 1-3. This limitation failed to further limit the subject matter of “a multi-fuel burner” recited in claims 1 and 17 respectively. Claims 4 and 19 also recite “wherein the at least one hot gas generator comprises ….. at least one hot gas generator” in lines 1, 4.  This limitation has already been recited in claims 1 and 17 respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Suemitsu et al. (US 2011/0197829 A1).
Brancuzsky et al. disclose an apparatus for drying bulk goods, the apparatus comprising: at least one dryer 1; at least one hot gas generator 5, 28; and at least one first heat exchanger 4 configured to indirectly heat a vapor gas mixture for drying the bulk goods in the at least one dryer 1 (abstract), wherein said at least one first heat exchanger 4 is configured to be heated by exhaust gases produced by said at least one hot gas generator 5, 28 (abstract, Fig. 2); at least one branch line, upstream, downstream, and/or within the at least one first heat exchanger 4 (Figures 1-3, paragraph [0043], last 6 lines), the at least one branch line configured to branch off a partial flow of the vapor gas mixture and guide the partial flow of the vapor gas mixture to the at least . 
Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Suemitsu et al. (US 2011/0197829 A1) as applied to claims 1, 17 above, and further in view of Kobayashi et al. (US 2016/0209029) or Desellem et al. (US 2017/0350593).
 	 The apparatus of Brancuzsky et al. as modified by Suemitsu et al. as above includes all that is recited in claims 2, 18 except for said at least one solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator. Kobayashi et al. teach a solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator (paragraph [0017]). Desellem et al. tach . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Suemitsu et al. (US 2011/0197829 A1) as applied to claim 1 as above, and further in view of Kimball (US 2008/0271335).
 	The apparatus of Brancuzsky et al. as modified by Suemitsu et al. as above includes all that is recited in claim 6 except for at least one hot gas cyclone is between the at least one hot gas generator and the at least one first heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone.  Kimball teaches a concept of providing at least one hot gas cyclone 8 between at least one hot gas generator 4 and at least one heat exchanger 8 so that the exhaust gases produced by said at least one hot gas generator 4 are passed through the at least one hot gas cyclone 8 (Fig. 1, paragraphs [0035]-[037]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brancuzsky et al. to include at least one hot gas cyclone is provided in between the at least one hot gas generator and the at least one heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone as taught by Kimball in order to separate the .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Suemitsu et al. (US 2011/0197829 A1) as applied to claim 1 as above, and further in view of Wiedmann et al. (US 5,237,757).
 	For claims 7-8, Brancuzsky et al. further disclose wherein at least one filter 6 is configured to clean the exhaust gases produced by said at least one hot gas generator 5, 28; wherein a hot gas generator 5 exhaust gas fan 9 is configured downstream of the at least one filter 6. However, Brancuzsky et al. do not disclose downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot generator, said at least one second heat exchanger is configured to be heated by said exhaust gases. Wiedmann et al. disclose an apparatus for drying bulk goods comprising downstream of at least one filter 16, at least one heat exchanger 17 is configured to indirectly heat gases 19 used as feeding air for said at least one hot gas generator 1, said at least one heat exchanger 17 is configured to be heated by said exhaust gases (Figure).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brancuzsky et al. to include disclose downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot generator, said at least one second heat exchanger is configured to be heated by said exhaust gases as taught by Wiedmann et al. in order to preheat the combustion air by exhaust gas to save energy. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,079,106 (corresponding to US2020/0011528)  in view of Brancuzsky et al. (US 2011/0030235 A1)  and Suemitsu et al. (US 2011/0197829 A1). 
 For claim 1, claim 1 of the patent recites “an apparatus for drying bulk goods” (line 1 of claim 1 of the patent), “at least one dyer” (see line 3 of claim 1 of the patent), “at least one hot gas generator” (see line 4 of claim 1 of the patent), “at least one heat exchanger”(see line 7 of claim 1 of reference application), “at least one branch line” (see line 12 of claim 1 of the patent), “at least one line” (see line 18 of claim 1 of the patent), “at least one solid fired hot gas generator” (see line 23 of claim 1 of the patent), a/at least one multi-fuel burner (see line 22 of claim 1 of the patent) which are arranged same as claimed. For claims 17, 19, see claim 15 of the patent. However, claims 1, 15 of the patent do not disclose wherein the multi-fuel burner allows the combustion of fossil fuels or dust-like solids, wherein the at least one solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the multi-fuel burner, without the need of the supplying with fossil fuels, wherein the at least one solid fired hot gas generator and the multi-fuel burner are arranged such than the at least one solid fired hot gas generator can be operated alternatively to the multi-fuel burner, wherein said at least one heat exchanger is 
 	As to claim 2, see claim 2 of the patent.
	As to claim 4, see claim 1, lines 22-42 of the patent.
	As to claim 5, see claim 6 of the patent.
	As to claim 6-16, see claims 3-5, 7, 9-14 respectively of the patent.
	As to claim 18, see claim 16 of the patent.
	As to claim 20, see claim 20 of the patent.
Claims 1-2, 4, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 4-5, 15, 18 of copending Application No. 
 In reference application, claim 4 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 5 of claim 1 of reference application), “at least one branch line” (see line 10 of claim 1 of reference), “at least one line” (see line 18 of claim 1 of reference), “at least one solid fired hot gas generator” (see claim 4 of reference application) which are arranged same as claimed.  As to claims 17-18, see claims 15, 18 of the reference application. However, claims 4, 15, 18 of the reference application do not disclose wherein the multi-fuel burner allows the combustion of fossil fuels or dust-like solids, wherein the at least one solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the multi-fuel burner, without the need of the supplying with fossil fuels, wherein the at least one solid fired hot gas generator and the multi-fuel burner are arranged such than the at least one solid fired hot gas generator can be operated alternatively to the multi-fuel burner, wherein said at least one heat exchanger is arranged such that is can be heated by exhaust gases produced by the at least one solid fired hot gas generator and by exhaust gases produced by the multi-fuel burner.  Brancuzsky et al. disclose an apparatus for drying bulk goods, the apparatus comprising: at least one dryer 1; at least one hot gas generator 5, 28; and at least one first heat exchanger 4; at least one branch line (Figures 1-3, paragraph [0043], last 6 lines); at least one line for the remaining partial flow of the vapor gas mixture (Figures 1-3, line between 4 and 1); wherein said at least one hot gas generator 5, 28 comprises at least one fuel fired hot gas 
 	As to claim 2, see claim 4 of the reference application. 
	As to claim 4, see claim 5 of the reference application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-5, 17-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6,  15, 18 of copending Application No. 16/489,819 (reference application, US Pub. No.: US 2020/0011529 A1) in view of Brancuzsky et al. (US 2011/0030235 A1) and Suemitsu et al. (US 2011/0197829 A1).. 
 	In the reference application, claim 4 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 5 of claim 1 of reference application), “at least one branch line” (see line 10 of claim 1 of reference), “at least one line” (see line 16 of claim 1 of reference), “at least one solid fired hot gas generator” (see claim 4 of reference application) which are arranged same as claimed. As to claims 17-18, see claims 15, 18 
 	As to claim 2, see claim 4 of the reference application. 

		This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(b), 35 USC 102(a)(1)/(a)(2), 35 USC 103 and double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new found reference to Suemitsu et al. (US 2011/0197829 A1), see rejections above for details.
Applicant's arguments, see pages 12-14 of Remarks, filed 11/12/2021, regarding Brancuzsky reference have been fully considered but they are not persuasive. On page 12 of remarks, the applicant argued that boiler is a device which only heats a gas. The examiner disagreed. Paragraph [0045] of Brancuzsky discloses boiler 28 is supplied with pre-heated combustion air and exhaust gases from the boiler 28 being directed to the heat-exchanger 19 (Fig. 3). Therefore, the boiler 29 is considered as a hot gas generator which generates hot exhaust gas by combustion fuel. The boiler 28 of Brancuzsky is not a device which only heats the supplied combustion air. On pages 13-14 of the remarks, the applicant argued that the heat exchanger 4 of the device of Brancuzsky can only be heated by exhaust gases of the burner 5 but not by exhaust gases of the boiler arrangement 28.The burner 5 and the boiler 28 of the device of Brancuzsky are not arranged such that they can be operated alternatively. The examiner disagreed. Fig. 3 of Brancuzsky clearly shows that the heat exchanger 4 can be heated by exhaust gases of the burner 5 and exhaust gases of the boiler arrangement 28. Fig. 3 shows the exhaust .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY